Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2022.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 4/8/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2019-0076347, filed on 6/26/2019.

Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US PGPub 2021/0152757) [hereafter Waka].

5.	As to claim 1, Waka discloses a vision sensor (as shown in Figures 1-2), comprising a pixel array (DVS chip 11) comprising a plurality of pixels (as shown in Figures 3-4) arranged in a matrix, each pixel configured to generate a separate electrical signal in response to detecting a change in intensity of incident light; an event detection circuit (event detection unit 52) configured to detect whether a change in intensity of incident light has occurred at any of the plurality of pixels, based on processing electrical signals received from one or more pixels of the plurality of pixels, and generate one or more event signals corresponding to one or more pixels, of the plurality of pixels, at which a change in intensity of incident light is determined to have occurred, respectively; an event rate controller (image processing unit 35) configured to select, from among the one or more event signals, one or more event signals corresponding to a region of interest on the pixel array as one or more output event signals;  and an interface circuit (output unit 36) configured to communicate with an external processor and transmit the one or more output event signals to the external processor (Paragraphs 0047, 0050-0051, 0056-0068, 0072-0073, 0075-0076, 0132-0135). 

.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2 and 7 is rejected under 35 U.S.C 103 as being unpatentable by Wakabayashi (US PGPub 2021/0152757) [hereafter Waka] in view of Kikuchi (US PGPub 2014/0313320) [hereafter Kik].  

8.	As to claim 2, it is noted that Waka fails to particularly disclose the event rate controller is configured to select, in response to the vision sensor operating in a first operation mode, any event signals corresponding to any pixels in an entire region of the pixel array as the one or more output event signals;  and select, in response to the 
	On the other hand, Kik discloses an event rate controller (address converter 104) is configured to select, in response to the vision sensor operating in a first operation mode (non-cutout area mode), any event signals corresponding to any pixels in an entire region of the pixel array as the one or more output event signals;  and select, in response to the vision sensor operating in a second operation mode (cutout area mode), any event signals corresponding to only any pixels in the region of interest as the one or more output event signals (Paragraphs 0005, 0010, 0045, 0050, 0060).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include having the event rate controller is configured to select, in response to the vision sensor operating in a first operation mode, any event signals corresponding to any pixels in an entire region of the pixel array as the one or more output event signals;  and select, in response to the vision sensor operating in a second operation mode, any event signals corresponding to only any pixels in the region of interest as the one or more output event signals as taught by Kik with the vision sensor of Waka because the prior art are directed towards vision sensors that detect events when a change in intensity of light has occurred in pixels of an image sensor and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling rapid grasping of an area of interest with respect to an entire pixel image when multiple interest areas are set.



10.	Claim 10 is rejected under 35 U.S.C 103 as being unpatentable by Wakabayashi (US PGPub 2021/0152757) [hereafter Waka] in view of Yao (US PGPub 2020/0244931) [hereafter Yao].  

11.	As to claim 10, it is noted that Waka fails to particularly disclose the event rate controller is further configured to perform motion estimation, on a first frame, based on a position of the region of interest, and determine movement of the position of the region of interest on a second frame based on a result of the motion estimation. 
	On the other hand, Waka discloses an event rate controller (motion sensor 100 as shown in Figure 1) is further configured to perform motion estimation, on a first frame, based on a position of the region of interest, and determine movement of the position of the region of interest on a second frame based on a result of the motion estimation (Paragraphs 0019, 0021, 0025-0027, 0036-0040, 0054-0055, 0057-0058, 0100, 0107-0114).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include performing motion estimation, on a first frame, based on a position of the region of interest, and determining movement of the position of the region of interest on a second frame based on a result of the motion estimation as taught by Yao with the vision sensor of Waka because the prior art are 

Claims
12.	Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664